Citation Nr: 0901827	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims of entitlement for service 
connection for bilateral hearing loss and tinnitus.

In October 2007, the Board remanded the case for additional 
evidentiary development.  The requested development has been 
accomplished and the case has been returned for appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss did not begin in service, manifest 
to a compensable degree within a year after service, and 
competent evidence of a nexus between bilateral hearing loss 
and active military service is not of record. 

2.  Tinnitus was not present in service and competent 
evidence of a nexus between tinnitus and active military 
service is not of record. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may in service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has a current diagnosis of bilateral hearing 
loss.  A medical examination conducted by the VA in July 2008 
shows that the veteran currently has normal hearing through 
2000 hertz with moderate sensorineural loss of sensitivity 
from 3000 to 4000 hertz in both ears.  

Since a current diagnosis of bilateral hearing loss is of 
record, the crux of this case rests upon consideration of 
whether the veteran's hearing loss began in service, 
manifested to a compensable degree within a year of service, 
or is in any way related to active service.  

In this regard, a review of the veteran's service treatment 
records show that on enlistment in July 1966, the veteran 
entered service with normal hearing in both ears.  See 38 
C.F.R. § 3.385.

On the authorized audiological evaluation in July 1966, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
10(20)
--
10(15)
LEFT
5(20)
0(10)
0(10)
--
15(20)

Service department audiometric tests prior to October 31, 
1967, were in "ASA" units.  The figures in parentheses 
represent conversion to the modern "ISO" units.  The July 
1966 evaluation revealed that the veteran did not have any 
hearing loss pursuant to 38 C.F.R. § 3.385.

The veteran's separation examination of July 1968 does not 
record his audiological findings.  However, his auditory 
acuity was marked as normal and no complaints of hearing loss 
were noted.

On audiological evaluation in July 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
40
LEFT
15
20
25
40
40

The VA examiner noted that he reviewed the veteran's entire 
claims file and noted that the service treatment records 
showed no hearing test results on the separation physical in 
1968.  The examiner went on to state that while the veteran 
reported noise exposure during service, he also reported 
noise exposure subsequent to service.  The examiner stated 
that an opinion regarding hearing loss would require 
speculation on the part of the examiner.  The law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

As the service treatment records are negative for bilateral 
hearing loss, and there is no medical nexus opinion linking 
the veteran's hearing loss with service, the veteran's claim 
must be denied.  Furthermore, there is no evidence that the 
veteran presented for hearing loss within a year of his 
separation from service.  Therefore, the presumptive 
regulations are not for application.

The Board acknowledges the veteran's contentions that he was 
exposed to excessive noise from gunfire, artillery, and 
aircraft while in service.  Nonetheless, the veteran's 
statements without medical nexus evidence do not suffice to 
substantiate his claim.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As demonstrated above, the preponderance of the evidence 
weighs against the veteran's claim for bilateral hearing 
loss.  The Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Thus, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is denied.  

Tinnitus 

The veteran asserts that he is entitled to service connection 
for tinnitus as he was exposed to loud noises, such as 
artillery fire and grenades while in service.  Although the 
veteran has current complaints of bilateral tinnitus, the 
competent, credible evidence fails to show that his tinnitus 
is service related.  

A review of the veteran's service treatment records does not 
show any findings or complaints of tinnitus.  

At the veteran's July 2008 VA examination, he complained of 
constant tinnitus beginning in 2003, over 30 years after his 
separation from service.  The examiner stated that the 
veteran's tinnitus was likely due to his hearing loss.  The 
examiner opined that the veteran's tinnitus is most likely 
not related to his service.  

As the service treatment records are negative for tinnitus, 
and there is no medical nexus opinion linking the veteran's 
tinnitus with service, the veteran's claim must be denied.  
In addition, while the examiner linked the veteran's tinnitus 
to his bilateral hearing loss, the veteran's hearing loss was 
not linked to his service.  Therefore, tinnitus cannot be 
service-connected on a secondary basis as a matter of law.  
See 38 C.F.R. § 3.310 (2008).  As previously noted, the 
veteran's appellate assertions alone cannot substantiate his 
claim.  See Espiritu, supra.

The preponderance of the evidence weighs against the 
veteran's claim for tinnitus.  The Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  Thus, the veteran's claim of 
entitlement to service connection for tinnitus is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.  See also 
November 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in a May 2004 letter.  Regarding elements (4) and (5) (degree 
of disability and effective date), the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability in a 
November 2007 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claims for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to decide 
this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  The veteran was also afforded a VA examination in 
connection with his claim.

At this time, the Board notes that the RO unsuccessfully 
attempted to obtain a VA Form 646 from the veteran's 
representative.  See VA Form 8 and e-mail correspondence.  In 
this regard, the Board notes that the veteran's claim was 
remanded to obtain additional development and after such 
development was accomplished a SSOC was issued to him and his 
representative.  No response was received.  In addition to 
the foregoing, by letter in December 2008, the veteran and 
his representative was issued notice that his claim was being 
returned to the Board.  Again, neither the veteran nor his 
representative responded.  Given the aforementioned 
procedural development, the Board finds that the veteran has 
not been prejudiced.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


